Citation Nr: 0426583	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  02-13 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:      Michael J. Kelley, Attorney at 
Law


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to April 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record discloses that on her substantive appeal submitted 
in August 2002, the veteran requested a hearing before a 
Veterans Law Judge at the RO.  Such hearing was scheduled in 
October 2003 and again in September 2004.  Prior to each 
hearing, the veteran contacted the RO and requested that the 
hearing be rescheduled.  

Accordingly, the case is REMANDED to the RO for action as 
follows:

The veteran should be scheduled for a 
hearing at the local RO before a Veterans 
Law Judge sitting at the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


